Citation Nr: 0607277	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  97-29 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post two vessel coronary artery bypass grafting 
(CABG), status post cerebrovascular accident (CVA), from 
March 24, 1997, to January 12, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post two vessel CABG, status post CVA, from January 
12, 1998, to December 9, 2004.

3.  Entitlement to an evaluation in excess of 60 percent for 
status post two vessel CABG, status post CVA, from December 
9, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a CVA from March 24, 1997, to April 18, 2000.

5.  Entitlement to an evaluation in excess of 20 percent for 
left upper extremity paresis, status post CVA, from April 18, 
2000.

6.  Entitlement to an evaluation in excess of 20 percent for 
left lower extremity paresis, status post CVA, from April 18, 
2000.

7.  Entitlement to an effective date earlier than April 18, 
2000, for the award of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1976 to March 
1988.

This appeal arose before the Board of Veterans' Appeals from 
August 1997 and July 2001 rating decisions of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The August 1997 rating decision had denied 
increased evaluations for the service-connected two vessel 
CABG and for the residuals of a CVA.  The July 2001 decision 
had awarded TDIU, effective from April 18, 2000.  In February 
1998, the veteran had testified at a personal hearing at the 
RO.  In July 2001, the RO issued a rating action which 
confirmed and continued the 30 percent evaluation for the two 
vessel CABG, and which assigned separate 20 percent 
disability evaluations to the left upper and left lower 
extremity paresis resulting from the CVA.

In January 2004, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge in Washington, D.C.  
In July 2004, the Board remanded the case for additional 
development.  In May 2005, the RO increased the evaluation 
assigned to the two vessel CABG to 60 percent, effective 
December 9, 2004, and denied increased evaluations for the 
left upper and left lower extremity paresis.  This decision 
also denied an earlier effective date for the award of TDIU.

The issues of entitlement to an increased evaluation for the 
left upper and left lower extremity paresis are addressed in 
the Remand portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.

The issue of TDIU will be deferred pending the outcome of the 
attached Remand.


FINDINGS OF FACT

1.  Between March 24, 1997, and January 12, 1998, the 
veteran's two vessel CABG was manifested by occasional 
shortness of breath, with no complaints of chest pain.

2.  Between January 12, 1998, and December 9, 2004, the 
veteran's two vessel CABG was manifested by complaints of 
chest tightness and chest pain, no evidence of congestive 
heart failure, and an ejection fraction of 62 percent.

3.  From December 9, 2004, the veteran's two vessel CABG has 
been manifested by complaints of chest pain, some shortness 
of breath, diaphoresis, dizziness, occasional palpitations, 
and an ejection fraction of 45 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
from March 24, 1997, to January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5130A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Codes (DCs) 7005, 7017 (1997 & 2005).

2.  The criteria for an evaluation in excess of 30 percent 
from January 12, 1998, to December 9, 2004, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5130A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Codes 7005, 7017 (1997 & 2005).

3.  The criteria for an evaluation in excess of 60 percent 
from December 9, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5130A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, DCs 
7005, 7017 (1997 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for his CABG 
residuals in March 1997.  The initial rating action denying 
an evaluation in excess of 30 percent was issued in August 
1997.  After that rating action was issued, the RO sent VCAA 
letters to the veteran in February 2001, May 2003, and August 
2004, which provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also informed that he could 
submit any evidence relevant to his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).    The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was provided VA examinations, as well as an 
opportunity to present his arguments at a personal hearings.  
Therefore, the Board finds that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for cardiovascular disorders were amended 
effective January 12, 1998, during the pendency of this 
appeal.  The veteran was afforded notice of these changes in 
a July 1998 supplemental statement of the case (SSOC).  
Therefore, the Board may proceed with a decision on the 
merits of the claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

According to the regulations in effect prior to January 12, 
1998, a 100 percent evaluation is warranted for one year 
following coronary artery bypass surgery.  Thereafter, the 
condition is rated as arteriosclerotic heart disease, with a 
minimum rating of 30 percent.  The Note accompanying that 
provision states that the 100 percent rating for one year 
following bypass surgery will commence after the initial 
grant of the one-month total rating assigned under 38 C.F.R. 
§ 4.30 following hospital discharge.  38 C.F.R. § 4.104, DC 
7017 (1997).  Pursuant  to 38 C.F.R. § 4.104, DC 7005 (1997), 
a 30 percent evaluation is warranted for arteriosclerotic 
heart disease (ASHD) following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  A 60 percent evaluation is 
warranted following typical history of acute coronary 
occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible.  A 100 percent evaluation is 
warranted during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent is also warranted after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion, or where more than 
sedentary employment is precluded.  

On and after January 12, 1998, 38 C.F.R. Part 4, DC 7017 
(2005) reads as follows:

701
7
Coronary bypass surgery:
Rati
ng

For three months following hospital admission for 
surgery
100

Thereafter:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The relevant evidence of record includes a March 1989 VA 
examination of the veteran.  This showed severe uncontrolled 
hypertension, as well as mild cardiomegaly by chest X-ray. 

The veteran was hospitalized between November and December 
1995.  He underwent coronary bypass grafting (CABG) on 
November 21.  Following the surgery, he suffered a stroke.  
In April 1996, he still had some chest tightness.  In August 
1996, he complained of fatigue, but denied shortness of 
breath or chest pain.  By February 1997, his condition was 
noted to be stable.  

The veteran was examined by VA in July 1997.  He stated that 
since his CABG he had not had chest pain.  He admitted to 
occasional shortness of breath, not related to exertion or 
activity, and he said that he was able to walk one mile.  His 
heart displayed a normal S1-S2 without murmurs, rubs, 
gallops, or clicks.  The diagnosis was status CABG and 
coronary artery disease (CAD).  He was described as well-
compensated and stable.

On February 2, 1998, the veteran's heart displayed a regular 
rate and rhythm with no murmurs.  He stated that he had chest 
pain with walking more than one block.  On February 20, his 
blood pressure was increased; he stated that he had been out 
of medication for two months.  He complained of dyspnea on 
exertion and occasional shortness of breath, although he 
denied chest pain.  His heart displayed a regular rate and 
rhythm.  A chest X-ray showed cardiomegaly.  The assessment 
was uncontrolled hypertension and rule out congestive heart 
failure.

The veteran testified at a personal hearing at the RO in 
February 1998.  He stated that he had chest pain and that he 
was using Nitroglycerin about four times a month.  He stated 
that he had been denied entitlement to Social Security 
Administration disability benefits.

VA re-examined the veteran in August 1999.  He complained of 
persistent chest pain; two to three times per month, he 
treated these complaints with Nitroglycerin.  He also noted 
shortness of breath on minimal exertion, as well as dyspnea 
on exertion.  He also described chest tightness on minimal 
exercise.  His heart displayed a regular rate and rhythm and 
a quiet precordium.  There were no appreciable thrills, 
heaves, or lifts.  There were bruits.  He had 1+ pitting 
edema at the ankles.  The diagnosis was CAD with hypertension 
with organ damage. 

VA outpatient treatment records developed between 1998 and 
2000 show his complaints of episodic chest tightness and 
exertional chest pain.  The PMI was not palpable.  An August 
1999 chest X-ray showed a normal heart size.  An August 2000 
catheterization found no blockages.  

The veteran was again examined by VA in July 2000.  The 
cardiovascular examination showed a regular heart rate and 
rhythm.  There were no murmurs, rubs, or gallops.  The 
impression was severe hypertension, somewhat controlled, with 
a stroke likely related to hypertension.  A December 2000 
addendum by the examiner noted that an echocardiogram showed 
an ejection fraction of 62 percent.  A stress test showed no 
ischemic changes.  A March 2001 private examination included 
a negative chest X-ray.

The veteran was hospitalized at a private facility during 
July 2001.  He complained of atypical chest pain.  His blood 
pressure was stabilized.  No myocardial infarction was found.  
His heart displayed a regular rate and rhythm, with no murmur 
or gallop.  The ejection fraction was estimated at between 50 
and 60 percent. 

Outpatient treatment records developed between 2001 and 2003 
do not show any complaints of chest pain.  His heart 
displayed a regular rate and rhythm, with no murmurs, rubs, 
or gallops.  A January 2003 EKG showed a first degree AV 
block with a normal sinus rhythm.

The veteran testified before the undersigned at a personal 
hearing in January 2004.  He stated that could walk about a 
half block.  He said that he was not able to tie his shoes, 
button his shirt, or cook.  He indicated that he had a 
regular appointment with VA every 30 days.  His wife said 
that she could not work outside the home because she had to 
take care of the veteran.  

The veteran was examined by VA in December 2004.  He was 
noted to have longstanding hypertension.  He had suffered 
strokes in 1987, 1988, and 1995.  He stated that he had chest 
tightness two to three times per week.  He used Nitroglycerin 
for these complaints.  He also referred to mid-chest pain, 
with some shortness of breath, diaphoresis, dizziness, and 
occasional palpitations (which would occur at rest or on 
walking).  The chest tightness was unrelated to activity.  An 
EKG showed sinus bradycardia with first degree AV block and 
non-specific ST-T wave abnormalities.  The veteran did not 
report for the chest X-ray or the stress test.  An 
echocardiogram showed an ejection fraction of 45 to 50 
percent.  The examiner noted that it was difficult to assess 
or estimate at this point his metabolic activity, without the 
stress test.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent from March 
24, 1997, to January 12, 1998, under the rating criteria then 
in effect is not warranted.  The evidence does not indicate 
that the veteran suffered from congestive heart failure or 
angina on moderate exertion.  There was no suggestion that 
the veteran had a history of substantiated repeated anginal 
attacks, with more than light manual labor not feasible.  In 
fact, the medical records indicate that the veteran proffered 
no complaints of shortness of breath or chest pain on 
exertion.  Therefore, it is found that an evaluation in 
excess of 30 percent between March 24, 1997, and January 12, 
1998, is not justified.

There is also no indication that an evaluation in excess of 
30 percent under either the old or the amended rating 
criteria is warranted between January 12, 1998, and December 
9, 2004.  The veteran did make some complaints of occasional 
chest pain, although there were no substantiated anginal 
attacks.  Nor was there any indication of any episodes of 
congestive heart failure; a workload of greater than 3 METs 
but not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
In fact, his ejection fraction was noted to be 62 percent at 
the time of July and December 2000 VA examination.  
Therefore, there is no objective evidence that an evaluation 
in excess of 30 percent for the CABG was warranted for the 
period between January 12, 1998, and December 9, 2004.

Finally, there is no evidence that an evaluation in excess of 
the currently assigned 60 percent is warranted from December 
9, 2004.  The evidence does not show that the veteran suffers 
from residual findings consistent with congestive heart 
failure or from angina on moderate exertion.  He described 
chest tightness on exertion, but he did not refer to anginal 
attacks.  There was also no evidence of record suggesting 
that he had a workload of 3 METs or less.  Finally, there is 
no evidence that he has left ventricular dysfunction with an 
ejection fraction of less than 30 percent; in fact, the VA 
examination showed an ejection fraction of between 40 and 50 
percent.  As a consequence, there is no evidence of record to 
warrant that more than a 60 percent evaluation is justified 
on and after December 9, 2004.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent from March 24, 1997, to January 12, 
1998, for the service-connected CABG; in excess of 30 percent 
from January 12, 1998, to December 9, 2004 for that 
condition; or in excess of 60 percent from December 9, 2004.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post two vessel coronary artery bypass grafting 
(CABG), status post cerebrovascular accident (CVA), from 
March 24, 1997, to January 12, 1998, is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post two vessel CABG, status post CVA, from January 
12, 1998, to December 9, 2004, is denied.

Entitlement to an evaluation in excess of 60 percent for 
status post two vessel CABG, status post CVA, from December 
9, 2004 is denied.


REMAND

The veteran has stated that his left upper and lower 
extremity paresis is more disabling than the current 
disability evaluations would suggest.  He has stated that he 
cannot tie his shoes, button his shirt, or cook for himself.  
He has also noted that he has to use a cane to walk.  

In July 2004, the Board remanded this case for additional 
development.  The RO was instructed to schedule the veteran 
for a neurological examination in order to fully evaluate the 
severity of the left upper and lower extremity paresis.  The 
examination was to include any special diagnostic tests 
deemed necessary to obtain an accurate assessment.  While the 
veteran was provided a heart examination that included a 
neurological review by the examiner, there is no indication 
in the record that the veteran was provided with a complete 
neurological evaluation or that any special neurological 
diagnostic testing was requested or performed.

In the July 2004 remand, the Board had also noted that, in 
the July 2001 rating action, the RO had assigned separate 
evaluations for the paresis of the left upper and left lower 
extremities.  Each was assigned a 20 percent disability 
evaluation, effective April 18, 2000 (the date of the claim).  
In the subsequent SSOC, the RO had explained that the 
residuals of CVA, previously evaluated as 10 percent 
disabling for minimum left upper and lower muscle weakness 
were now to be separated as moderate paresis of the left 
upper and left lower extremities, as this was more 
advantageous to the veteran.  The Board had noted in the July 
2004 remand that the July 2001 rating action had not included 
a discussion or evaluation of the CVA residuals from the 
period during the pending appeal between August 1997 and 
April 18, 2000.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by ...the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for a 
VA neurological examination in order to 
evaluate the current nature and degree of 
severity of the service-connected left 
upper and left lower extremity paresis.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examination must include 
any special diagnostic tests that are 
deemed necessary for an accurate 
assessment of the current disability.  A 
complete rationale for any opinions 
expressed must be provided.

2.  After completing the above-requested 
development, the issue of entitlement to 
an increased evaluation for the CVA 
residuals involving the left upper and 
left lower extremities must be 
readjudicated from 1997.  If any benefit 
sought on appeal is denied, the veteran 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and a discussion 
of all pertinent regulations.  The veteran 
and his representative should be provided 
with an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


